Citation Nr: 1824607	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits for the Veterans Retraining Assistance Program (VRAP) beyond March 31, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1982 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 Notification Letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

VA's authority to issue VRAP payments ended March 31, 2014. See Public Law 112-56 § 211(k) (November 2011).


CONCLUSION OF LAW

Paying VRAP benefits beyond March 31, 2014 is prohibited as a matter of law. Id.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that he is entitled to VRAP benefits for an enrollment period from March 3, 2014 to April 30, 2014. 

The Veterans Retraining Assistance Program (VRAP) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011. See Title II of Public Law 112-56. The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

Review of the evidence of record reveals that, in April 2013, VA notified the Veteran that he was eligible to receive 12 months of VRAP benefits, that his eligibility would begin June 3, 2012, and that he had to complete his training by April 1, 2014. The April 2013 letter from VA to the Veteran stated that the Veteran was entitled to receive VRAP benefits and that he had to complete his training by April 1, 2014. The letter also states that VRAP is a "time-sensitive benefit that expires on March 31, 2014. VA cannot pay you VRAP benefits after this date, even if you are still in school." A July 2013 VA letter reflects that VA informed the Veteran that he was eligible to receive VRAP benefits, and that he had to complete his training by April 1, 2014 because "[t]his is the end date of the VRAP program." An October 2014 VA letter again notified the Veteran that he was eligible to receive VRAP benefits, and he had to complete his training by April 1, 2014 because "[t]his is the end date of the VRAP program." A December 2013 VA letter again informed the Veteran that he was eligible to receive VRAP benefits, and he had to complete his training by April 1, 2014 because "[t]his is the end date of the VRAP program." A letter received by VA from the Veteran on April 3, 2014 requested a lump-sum payment for his enrollment through July 2014. The VA received enrollment certification for the period of March 3, 2014 through April 30, 2014 from the Veteran's school on May 13, 2014. 

The Veteran was enrolled for a school terms at National Paralegal College that ran from July 29, 2013 through August 30, 2013; from September 3, 2013 through September 27, 2013; from September 30, 2013 through October 25, 2013; from 25, 2013 through December 19, 2013; from January 6, 2014 through January 30, 2014; from February 4, 2014 through March 27, 2014; and from March 3, 2014 through April 30, 2014. He received VRAP benefits for all enrollment periods through March 27, 2014.

On March 5, 2014, VA sent letters to VA School Certifying Officials that informed them that VA's authority to issue payments under VRAP would end on March 31, 2014. To ensure payment for current enrollment periods, the VA School Certifying Officials were told that they should submit all enrollment certifications no later than March 17, 2014, and that enrollments would not be accepted after that date. That same month, VA began making lump sum benefit payments to VRAP Veterans with enrollment terms that began prior to April 1, 2014 and continued after March 31, 2014. The lump sum payments covered those enrollments and ended on the earliest of the end date of the term; June 30, 2014 or the date of exhaustion of the 12 months of VRAP entitlement.

Pursuant to Pub. L. No. 112-56, 125 Stat. 713, § 211(k), authority to make payments under VRAP terminated on March 31, 2014. In other words, VRAP ended on March 31, 2014. See http://benefits.va.gov/VOW/education.asp. Here, the Veteran was last paid benefits for the term that ran from February 4, 2014 through March 27, 2014, and he is seeking additional benefits for the term that ran from March 3, 2014 through April 30, 2014. However, the law did not provide for any extension of the ending date for VRAP of March 31, 2014. Thus, the Veteran's claim for VRAP benefits from March 3, 2014 through April 30, 2014 must be denied. 

The Board acknowledges the Veteran's lay statements explaining that his school did not provided VA with enrollment certification for the enrollment period of March 3, 2014 to April 30, 2014 until after the March 17, 2014 deadline, and the Board acknowledges the Veteran sent correspondence received by VA on April 3, 2014 requesting a lump sum payment for enrollment past March 31, 2014. However, VRAP payments are not available because, as explained above and in the numerous letters to the Veteran, the VRAP program ended on March 31, 2014, and no additional payments would be made after April 1, 2014 unless school certification was received by March 17, 2014 or a request for a lump sum payment for enrollment terms which began before April 1, 2014 and continued after March 31, 2014 was received by March 31, 2014. Here, both the school certification and the Veteran's request for lump sum payment were untimely.

The Veteran was pursuing a program of study utilizing VRAP benefits that was authorized under the VOW to Hire Heroes Act of 2011, and that law stipulated that such payments could only be made from October 1, 2012 to March 31, 2014 when the program terminated. Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011). There is no basis in law or fact whereby the Veteran may be granted VRAP benefits for an enrollment period that ran from March 3, 2014 through April 30, 2014. The law in this case, therefore, and not the evidence, is dispositive of the appeal. Sabonis v. Brown, 6 Vet. App. 426 (1994). As such, the Veteran's claim of entitlement to VRAP benefits from March 3, 2014 through April 30, 2014 must be denied.

Although the Board is sympathetic to the Veteran's situation, there simply is no legal basis to find him eligible for VRAP benefits after March 31, 2014 (i.e., between March 3, 2014 and April 30, 2014). The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

  
ORDER

Entitlement to education benefits for the Veterans Retraining Assistance Program beyond March 31, 2014 is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


